Title: To Benjamin Franklin from Marie-Thérèse Jogues Le Ray de Chaumont, 31 December 1781
From: Chaumont, Marie-Thérèse Jogues Le Ray de
To: Franklin, Benjamin


A Chaumont ce 31 Descembre 1781
Je désire Monsieur, que ma lettre arrive aussi mâtin que j’aurois eu le plaisir de vous embrasser, de vous souhaiter une bonne année,  a se souhait j’en joint bien dautres et sur tout la durée de la vie de Guillaume Pen; cest bien en meme tems souhaiter le bonheur du monde, a propos de bonheur je ne trouve pas de paroles pour vous exprimer ma joye sur vos succes, en apprenant la prise de Cornwalis, mon premier crit fut, bon Dieu, quelle joye pour Monsieur, franklin, quels regrets de ne le pas voir, les gérémiades des Anglois quoi que trés bonnes ne m’en console pas, enfin l’Amérique na plus rien a craindre jouissez longtems avec elle du fruit de vos travaux, mille et mille remerciemens, Monsieur, du désir que vous avez marqué de me venir voir, je vous jure que je n’en ai pas douté un instant, et ci cest une erreur ne me l’otez pas je vous prie, il m’est si doux desperer toujours le plaisir de vous voir, conservez-moi aussi votre amitié je m’en sens digne et quoi que le mot ne soit pas modeste, je ne m’en dédit pas non plus que de mon trés tandre, et trés respectueux attachement pour vous Monsieur, Votre trés humble et tres obbeissante Servante
Jogues DE Chaumont

J’ai trop d’amitié, Monsieur, pour votre enfant, et de reconnoissance du plaisir qu’il ma fait en venant ici, pour loublier il ma bien confirmé l’oppinion que jai toujours eue de lui, j’en avois il est vrai un bon garant dans son vif attachement pour vous, celà me donne envie de vous embrasser ensemble pour ne vous point separer, recevez les tendres respects de mes enfants.

 
Addressed: A Monsieur / Monsieur franklin / Ministre plénipotensiaire / des Etats Unis de L’amérique / A Passy
